 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MASA NATHANIEL WARDEN,                               No. 2:19-cv-00431-MCE-AC
12                        Plaintiff,
13            v.                                           ORDER
14    B. COWAN, et al.,
15                        Defendants.
16

17           The court is in receipt of plaintiff’s motion to appoint counsel. ECF No. 29. Plaintiff is

18   incarcerated and is bringing his civil case as a self-represented litigant proceeding in forma

19   pauperis. ECF No. 10. He requests that the court appoint counsel, asserting he is physically

20   disabled and in constant pain, which makes litigating difficult and is an extraordinary

21   circumstance. ECF No. 29 at 1-2. Plaintiff argues his disability prevents him from being able to

22   file motions and write documents in a timely fashion. Id. at 3.

23           In civil cases, a pro se litigant's right to counsel “is a privilege and not a right.” United

24   States ex Rel. Gardner v. Madden, 352 F.2d 792, 793 (9th Cir. 1965) (citation omitted).

25   “Appointment of counsel should be allowed only in exceptional cases.” Id. When determining

26   whether “exceptional circumstances” exist, the court must consider the likelihood of success on

27   the merits as well as the ability of the plaintiff to articulate his claims pro se in light of the

28   complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009).
                                                          1
 1          Having considered the relevant factors, the court finds there are no exceptional
 2   circumstances in this case, and that appointment of counsel is not warranted at this time.
 3   Plaintiff’s case is not overly complex. See ECF No. 13. Plaintiff’s physical limitations do not
 4   constitute exceptional circumstances; there is no indication that he is incompetent, and plaintiff’s
 5   actions in this case so far indicate he is capable of pursuing his claims. Further, circumstances
 6   common to most prisoners, such as lack of legal education and limited law library access, do not
 7   establish exceptional circumstances that would warrant a request for voluntary assistance of
 8   counsel. Appointment of counsel therefore is not appropriate.
 9          Plaintiff’s motion to appoint counsel (ECF No. 29) is DENIED.
10          IT IS SO ORDERED.
11   DATED: October 4, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
